TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00754-CV


Kristine Scheiner, Appellant

v.


Matthew S. Crider, Appellee






FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY

NO. 265198, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Kristine Scheiner and appellee Matthew S. Crider have settled this case and
have jointly moved this court to vacate the default judgment in cause number 265198 and to dismiss
that cause.  Accordingly, we grant the motion, vacate the judgment, and dismiss cause 265198.  See
Tex. R. App. P. 43.2(e) (appellate court's judgment may vacate the trial court's judgment and
dismiss the case).

					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Judgment Vacated and Cause Dismissed on Joint Motion

Filed:   March 25, 2004